DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 2011/0112569) in view of Asconeguy (US 2012/0109116) and Chen (US 6,066,132).
Regarding claims 1-3, 5 11 and 12, Friedman discloses a method of stabilizing a left atrial appendage (LAA) of a heart comprising the steps of position a stabilization element (1020, fig. 24) of a cryoadhesion device (paragraphs [0049] and [0096]) within a pericardial space ([0052], [0162]) though subxyphoid approach ([0164]. Cryoadhesion by definition involves cooling an element to a temperature sufficient to cause cryoadhesion between the element and tissue (se e.g. [0019] regarding “capture” of tissue). The method further includes occluding the LAA with a secondary device (1030, fig. 24). Friedman does not disclose many details about the stabilization element, presumably because the construction of devices which employ cryogenic temperatures is well within the level of ordinary skill in the art. Asconeguy discloses a device used to generate cryogenic temperatures (figs. 3-5) which includes a balloon with an interior chamber (38) that holds a fluid delivery element (32) that has apertures (36) which allow for the circulation of a cryogenic fluid ([0037]-[0038]) and which can be transitioned between delivery and expanded configurations ([0037]).  Asconeguy further notes that this device can be used in a wide range of procedures ([0037]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to use any commonly known cryogenic structure in the method of Friedman, including the cryogenic balloon elements as taught by Asconeguy, that would produce the predictable result of allowing adherence to the LAA. Neither Friedman nor Asconeguy disclose that the fluid delivery element has a distal end with a bend joint. Asconeguy discloses that the fluid delivery element is bendable but notes that other elements that allow manipulation into “different geometric configurations, shapes and/or dimensions” are contemplated ([0023]). The prior art in fact recognizes the  functional equivalence (MPEP 2144.06) between bendable elements and jointed elements. Chen for example shows an ablation device with a fluid delivery element that can bend due to flexibility (fig. 6A) or due to a joint (fig. 9). Therefore, before the application was filed, it would have been obvious to provide the fluid delivery element of Friedman-Asconeguy with any commonly known mechanism that imparts flexibility, including joints as taught by Chen, that would produce the predictable result of allowing a user to control the configuration, shape and/or dimension of the fluid delivery element. The distal-most joint of the fluid delivery element can be considered a bend joint at the distal end (i.e. at least the distal half) of the fluid delivery element.

Allowable Subject Matter
Claims 14-17 are allowed.
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: While cryoadhesion devices are known and atrial appendage occlusion is a common procedure the prior art does not teach or suggest the method recited by claims 14 and 21. See the parent application (now U.S. 10,398,488, which was subject to a restriction) for a discussion of the apparatus. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
 
 
 
 
Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794